08-2311-ag
         Tanusaputra v. Holder
                                                                                      BIA
                                                                               Nelson, IJ
                                                                             A096 257 475
                                                                             A096 257 476
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of                 Appeals
 2       for the Second Circuit, held at the Daniel Patrick                 Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                 City of
 4       New York, on the 14 th day of December, two thousand               ten.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                JOSÉ A. CABRANES,
 9                RICHARD C. WESLEY,
10                    Circuit Judges.
11       ______________________________________
12
13       HENGKY TANUSAPUTRA, CAROLINA DEWI,
14                Petitioners,
15
16                                                              08-2311-ag
17                     v.                                       NAC
18
19
20       ERIC H. HOLDER, JR., UNITED STATES
21       ATTORNEY GENERAL,
22                Respondent.
23       ______________________________________
24
25       FOR PETITIONERS:              Jack Herzig, Glenside, Pennsylvania.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General; James E. Grimes, Senior
29                                     Litigation Counsel; Elizabeth Young,
30                                     Attorney, Office of Immigration
31                                     Litigation, Civil Division, United
 1                             States Department of Justice,
 2                             Washington, D.C.
 3
 4       UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8       Petitioners, Hengky Tanusaputra and Carolina Dewi,

 9   husband and wife and natives and citizens of Indonesia, seek

10   review of an April 10, 2008, decision of the BIA affirming

11   the May 24, 2006, decision of Immigration Judge (“IJ”)

12   Barbara A. Nelson denying their applications for asylum and

13   withholding of removal.     In re Tanusaputra, No. A096 257

14   475/476 (B.I.A. April 10, 2008), aff’g No. A096 257 475/476

15   (Immig. Ct. N.Y. City May 24, 2006).     We assume the parties’

16   familiarity with the underlying facts and procedural history

17   of the case.

18       Under the circumstances of this case, we review both

19   the IJ’s and the BIA’s opinions “for the sake of

20   completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

21   2008).   The applicable standards of review are well-

22   established.     See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

23   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).




                                     2
 1       Tanusaputra and Dewi challenge only the agency’s denial

 2   of their applications for withholding of removal.     The

 3   agency did not err in determining that they failed to

 4   demonstrate that they would more likely than not be

 5   persecuted upon returning to Indonesia.     See Jian Xing Huang

 6   v. INS, 421 F.3d 125, 129 (2d Cir. 2005).     The agency

 7   reasonably found that Tanusaputra and Dewi did not claim to

 8   have suffered any past persecution while living in Indonesia

 9   for most of their lives, including during the violence that

10   occurred in 1998, and did not state any reasons that they

11   would be personally targeted for persecution other than the

12   allegation that all ethnic Chinese and Christians were

13   subject to persecution.   Moreover, the agency reasonably

14   relied on the fact that Tanusaputra’s and Dewi’s family

15   members, who are also Chinese and Christian, continue to

16   live in Indonesia without incident.   See Melgar de Torres v.

17   Reno, 191 F.3d 307, 313 (2d Cir. 1999).

18       The agency also did not err in determining that

19   Tanusaputra and Dewi failed to establish that a pattern or

20   practice of persecution against Chinese Christians exists in

21   Indonesia, as it reasonably relied on country conditions

22   evidence in the record to find that, while there have been



                                   3
 1   random, sporadic, and localized outbreaks of violence

 2   against Chinese Christians, the record did not establish

 3   that there is systematic persecution.    See Santoso v.

 4   Holder, 580 F.3d 110, 112 (2d Cir. 2009).

 5       While Tanusaputra and Dewi claim that the agency did

 6   not consider the country conditions evidence they presented,

 7   the record does not compellingly suggest that the agency

 8   failed to consider expert witness affidavits and other

 9   testimony, particularly when the IJ admitted the affidavits

10   into the record, specifically stated that the affidavits

11   were being considered, and made an assessment of the

12   background material in total, and when the BIA also

13   expressly considered the evidence.   See Xiao Ji Chen v. U.S.

14   Dep’t of Justice, 471 F.3d 315, 338 n.17 (2d Cir. 2006).

15   The BIA also did not engage in impermissible fact-finding,

16   but rather upheld the IJ’s fact-finding that there was not

17   systematic persecution of Chinese Christians in Indonesia,

18   but only random and sporadic outbreaks of violence.

19   See 8 C.F.R. §§ 1003.1(d)(3)(iv), 1003.3(f); Xian Tuan Ye v.

20   DHS, 446 F.3d 289, 296 (2d Cir. 2006).

21       Because the agency reasonably determined that

22   Tanusaputra and Dewi failed to demonstrate an individualized


                                  4
 1   likelihood of persecution or a pattern or practice of

 2   persecution, the agency did not err in denying their

 3   applications for withholding of removal.    See 8 C.F.R.

 4   § 1208.16(b).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   As we have completed our review, any stay of

 7   removal that the Court previously granted in this petition

 8   is VACATED, and any pending motion for a stay of removal in

 9   this petition is DISMISSED as moot.    Any pending request for

10   oral argument in this petition is DENIED in accordance with

11   Federal Rule of Appellate Procedure 34(a)(2), and Second

12   Circuit Local Rule 34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O’Hagan Wolfe, Clerk
15




                                    5